DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The abstract of the disclosure is objected to because it is too long, it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
3.	Claim 23 is objected to because of the following informalities:  In line 3, it appears that the word “thorough” should be changed to ---through---.
  Appropriate correction is required.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the fourth conveying lane, the fifth conveying lane, and the sixth conveying lane of claims 1-13.  Furthermore these lanes are not adequately described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 


Claim Rejections - 35 USC § 112
5.	Claims 1-13, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claim 1 recites (in the second stage) “a fourth conveying lane”, “a fifth conveying lane”, and “a sixth conveying lane”, the examiner understands that the second stage is somewhat of a duplicate of the first stage with the first, second and third conveying lanes mirroring the fourth, fifth and sixth conveying lanes, however, the specification along with the drawings do not adequately depict the fourth, fifth 

7.	In claim 13, lines 2-3, “the fourth conveying lane surface comprises a plurality of spaced apart aligned narrow belts” is stated and then in lines 3-4, “said fourth conveying lane…..comprising a plurality of skewed rollers”.  It appears to be in error, since the fourth conveying lane does not comprise both narrow belts and skewed rollers based on the specification and drawings.  Please clarify.

Allowable Subject Matter
8.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

9.	Claims 2-13, 28, and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
	10.	Claims 14-27 allowed.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915.  The examiner can normally be reached on M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

















/DOUGLAS A HESS/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        


DAH
February 22, 2021